NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted December 9, 2013*
                              Decided December 10, 2013

                                        Before

                     RICHARD D. CUDAHY, Circuit Judge 

                     ILANA DIAMOND ROVNER, Circuit Judge

                     ANN CLAIRE WILLIAMS, Circuit Judge

No. 13‐2022

MARIA PORCH‐CLARK and                          Appeal from the United States 
MARY L. CORNER,                                District Court for the Northern District
    Plaintiffs‐Appellants,                     of Illinois, Eastern Division.

      v.                                       No. 12 C 879

JACKIE ENGELHART, et al.,                      Gary S. Feinerman,
     Defendants‐Appellees.                     Judge.

                                      O R D E R

       Mary Corner ran for president of her union’s local in 2011 but lost to Jackie
Engelhart. Twice now Corner has sued unsuccessfully to overturn Engelhart’s victory,
and in this appeal Corner and a supporter (a co‐plaintiff in her second lawsuit)


      *
       After examining the parties’ briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2).
No. 13‐2022                                                                              Page 2

challenge the denial of their post‐judgment motion to vacate the dismissal of the second
suit. This appeal is frivolous.

       Corner and Engelhart belong to the American Postal Workers Union. After
Engelhart was certified as the winner in their race for president of Northwest Illinois
Area Local 7140, Corner protested to the local’s election committee that Engelhart had
been ineligible to run in the first place. The chairperson of that committee, Maria
Porch‐Clark, also publicly endorsed Corner’s protest and, because of that bias, was
removed from the committee by its other members. Those members rejected the protest,
and their ruling was upheld by the national’s election committee. Meanwhile,
Porch‐Clark had unilaterally pronounced Corner the winner of the disputed election,
and Corner then protested her loss to the Secretary of Labor under Section 402 of the
Labor‐Management Reporting and Disclosure Act. See 29 U.S.C. § 482(a). When the
Secretary declined to file a lawsuit challenging the election, Corner sought judicial
review of that decision. She lost in the district court and again on appeal to this court.
See Corner v. Harris, 519 F. Appʹx 942, 943 (7th Cir. 2013). 

        That should have been the end of the matter, but while her lawsuit against the
Secretary was pending in the district court, Corner and Porch‐Clark filed a separate
action in state court against Engelhart and two other Local 7140 officers. The plaintiffs
asked the state court to validate Porch‐Clark’s pronouncement that Corner had won the
election, and to remove the defendants from office. The defendants removed the case to
federal court, see 28 U.S.C. § 1441(a), and the district court dismissed the action because
the Labor‐Management Reporting and Disclosure Act prohibits union members from
initiating a private lawsuit to challenge a union election. 

       Twenty‐nine days after entry of judgment, Corner and Porch‐Clark filed a
motion under Federal Rule of Civil Procedure 60(b) asking the district court to set aside
the dismissal. They did not file a notice of appeal from the underlying judgment, and
their Rule 60(b) motion did not toll the 30 days allotted to do so. See FED. R. APP. P.
4(a)(4)(A)(vi); Castro v. Bd. of Educ. of City of Chi., 214 F.3d 932, 934 & n.2 (7th Cir. 2000).
We review the denial of a 60(b) motion only for abuse of discretion. Willis v. Lepine, 687
F.3d 826, 833 (7th Cir. 2012). 

       On appeal Corner and Porch‐Clark argue the merits of the underlying dismissal
of their complaint, but that issue is beyond the scope of this appeal. Moreover, their
Rule 60(b) motion necessarily was groundless because, as the district court explained to
them, their complaint itself is groundless. The Labor‐Management Reporting and
No. 13‐2022                                                                          Page 3

Disclosure Act is the exclusive means of challenging a union election, and only the
Secretary of Labor is authorized to initiate litigation under that legislation. See 29 U.S.C.
§§ 482(a), 483; Local No. 82, Furniture & Piano Moving, Furniture Store Drivers, Helpers,
Warehousemen & Packers v. Crowley, 467 U.S. 526, 540 (1984); Denov v. Chi. Fedʹn of
Musicians, Local 10‐208, 703 F.2d 1034, 1037 (7th Cir. 1983). The Secretary has declined to
do so, and we upheld that decision against Corner’s challenge even before this appeal
was filed. It is time for the plaintiffs to accept the Secretary’s decision, and we warn
them that more litigation over the 2011 election risks sanctions.
                                                                                 AFFIRMED.